Citation Nr: 0921431	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
intervertebral disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 40 percent evaluation for herniated nucleus 
pulposus, lumbar spine.

In May 2005, a central office hearing was held before the 
undersigned.

In October 2005, the Board remanded the listed issue for 
additional development.  The Board also directed that the RO 
furnish a Statement of the Case (SOC) on the following 
issues: evaluation of right foot fracture; evaluation of 
chronic hematuria; evaluation of right salpingo-oophorectomy; 
evaluation of degenerative joint disease of the left 
shoulder; and evaluation of bursitis of the right shoulder.  
Regarding the right shoulder, the Board notes that service 
connection has never been established for this disability and 
the phrasing of the issue appears incorrect.  The Appeals 
Management Center (AMC) recognized the typographical error 
and in October 2008 completed a SOC on the appropriate 
issues.  

The Veteran has not submitted a VA Form 9 with regard to the 
issues addressed in the October 2008 SOC.  The Board observes 
that all issues were listed on the Informal Hearing 
Presentation submitted January 28, 2009; however, the appeal 
period had already expired.  As a timely substantive appeal 
has not been received, these issues are not for consideration 
by the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2008).  

In the January 2009 Informal Hearing Presentation, the 
Veteran's representative referred to an internal office memo 
which was mistakenly placed in the claims file.  The 
representative expressed concern that this document contained 
what he believed to be disparaging remarks about the Board 
and the representative.  The representative requested that 
the Board make note of these concerns.  The Board has 
reviewed the cited memo and acknowledges the AMC was 
obviously dissatisfied with the previous remand, particularly 
with the Board having remanded several claims for issuance of 
a SOC.  The question for the Board, however, is whether they 
complied with the action directed.  On review, the AMC 
conducted the additional development as requested and 
therefore, the Board finds that no further action is 
necessary and the Veteran is not prejudiced by a decision on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, at the May 2005 hearing, the Veteran raised an 
informal claim of service connection for depression.  In the 
February 2009 Informal Hearing Presentation, the 
representative raised an informal claim of entitlement to 
service connection for a psychiatric condition secondary to 
pain.  These matters are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by various radiographic findings, including post-
surgical changes, degenerative disc disease, and lumbar 
spondylosis; and complaints of persistent pain, limitation of 
motion, and left sciatica resulting in functional impairment.  
Resolving reasonable doubt in the Veteran's favor, the 
disability picture more nearly approximates pronounced 
intervertebral disc syndrome (IVDS) under the rating criteria 
in effect prior to September 23, 2002.  

2.  In considering the rating criteria amendments effective 
September 23, 2002 and September 26, 2003, the Veteran does 
not have incapacitating episodes as defined by regulation and 
separately evaluating orthopedic and neurologic 
manifestations of her service-connected low back disability 
does not result in a higher evaluation when all disabilities 
are combined.  





CONCLUSION OF LAW

The criteria for a 60 percent evaluation, and no more, for 
intervertebral disc disease of the lumbar spine are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2008); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim. The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

On review, the Veteran was not provided notice pursuant to 
Vazquez-Flores, supra.  However, for the reasons explained 
below, the Board finds that the failure to provide this 
additional notice was not prejudicial and did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders, 566 U.S. ___ (2009).  

By letter dated in November 2001, the RO advised the Veteran 
that her claim for increased evaluation had been received.  
She was notified of the evidence VA would obtain and of the 
evidence she was responsible for providing.  In November 
2005, the AMC sent the Veteran a letter advising her of the 
information necessary to substantiate her claim for increase.  
Specifically, that the evidence must show that her service-
connected disability had gotten worse.  She was advised of 
the information and evidence that VA would obtain and of the 
information and evidence she was responsible for obtaining.  
She was also requested to submit any evidence in her 
possession that pertained to her claim.  Information 
regarding how VA assigns disability ratings and effective 
dates was provided in the October 2008 SSOC.  Throughout the 
course of this appeal the Veteran has been informed of the 
relevant rating criteria along with applicable revisions.  
Information pertaining to the rating criteria and subsequent 
amendments was provided in the August 2003 SOC, January 2004 
SSOC, and October 2008 SSOC.  The Veteran has been given an 
opportunity to describe how her disability affects her daily 
life and employment at the May 2005 hearing and at various 
examinations and the Veteran's representative has submitted 
argument on her behalf.  A review of the record indicates the 
Veteran has had ample opportunity to meaningfully participate 
in the adjudicative claims process and that, based on the 
information she received, a reasonable person would have 
known how to substantiate the claim for a higher rating.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

The claims file contains the Veteran's service treatment 
records and VA medical center (VAMC) records.  In November 
2001, the RO requested records from Walter Reed Army Medical 
Center.  Response received in December 2001 indicates they 
were unable to locate the records based on the information 
provided.  At the hearing, the Veteran identified treatment 
at numerous private medical facilities and indicated she 
would submit copies of the records.  To date, these records 
have not been received and the Veteran has not provided 
authorizations for release.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Information in the claims file suggests the Veteran applied 
for benefits from the Social Security Administration (SSA).  
These benefits, however, were apparently denied and 
information in the claims file indicates the Veteran is 
employed.  Thus, the Board finds that a remand to request 
available SSA records, if any, would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In connection with her December 2000 claim for increase and 
current appeal, the Veteran was provided VA examinations in 
March 2002 and December 2005.  In the February 2009 Informal 
Hearing Presentation, the Veteran's representative argued 
that the information cited in the October 2008 SSOC was 
almost four years old.  

The Board acknowledges that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  On review, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service connected disability since 
she was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
On review, the Board finds the examinations of record 
adequate and declines to remand for further examination.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran was originally granted service connection for 
herniated nucleus pulposus of the lumbar spine in September 
2000 and assigned a 40 percent evaluation effective July 22, 
2000.  In December 2000, the Veteran filed a claim for 
increase.  Rating decision dated in July 2002 continued the 
40 percent evaluation.  The Veteran disagreed with this 
decision and subsequently perfected an appeal.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of her disability.  
At the hearing, the Veteran reported constant pain and 
difficulties with sitting and standing.  The pain also causes 
limitations with household and family duties.  She reported 
using a wheelchair every day and using a cane as well.  She 
has tried multiple medications and has been through the pain 
management clinic.  Her husband testified that she wakes up 
every night in pain.  The Veteran testified that her back 
disability impacts her job.  She misses work and they have to 
make accommodations for her.  She reported tingling and 
numbness in the left side down to her toes but indicated it 
was starting to develop on the right as well.  She reported 
that she used to run and dance but now is unable to do 
anything.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's low back disability is evaluated under the 
rating criteria pertaining to IVDS.  During the pendency of 
this appeal, the rating criteria for evaluating IVDS were 
amended, effective September 23, 2002 and September 26, 2003.  
See 38 C.F.R. Appendix A to Part 4 - Table of Amendments and 
Effective Dates since 1946 (2008).  

Since this claim was initiated prior to the regulatory 
amendments, the Board will evaluate the Veteran's low back 
disability under both the former and the revised criteria in 
order to ascertain which version would afford her the highest 
rating.  According to VAOPGCPREC 7-2003, in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria at any time on or after September 23, 2002 
or September 26, 2003 respectively.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2007) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the criteria in effect prior to September 23, 2002, 
IVDS that is postoperative, cured, warrants a noncompensable 
evaluation; IVDS that is mild warrants a 10 percent 
evaluation; IVDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IVDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IVDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Limitation of motion of the lumbar spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008).

For VA purposes, normal range of motion of the thoracolumbar 
spine is forward flexion to 90 degrees; extension to 30 
degrees; lateral flexion, right and left to 30 degrees; and 
lateral rotation, right and left to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2008).   

The regulations regarding the evaluation of IVDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IVDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IVDS with incapacitating episodes is evaluated 
as follows: having a total duration of at least 6 weeks 
during the past 12 months (60 percent); having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and having a total duration of at least one 
week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the rating criteria for IVDS 
were moved to Diagnostic Code 5243.  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Code 5243 unless it is evaluated under the Formula 
for Rating IVDS Based on Incapacitating Episodes.  

The General Rating Formula applies with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 10 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2008).  

On VA examination in July 2000, the Veteran reported pain and 
numbness in the left leg with problems sitting, lying on the 
bed, walking, running, pushing, pulling, etc.  She described 
the pain as constant and very intense radiating down to her 
left great toe.  On physical examination, sensation was 
intact and coordination was normal.  Motor function was 5/5 
in all muscle groups.  Deep tendon reflexes were 2+ 
bilaterally at the knees and ankles.  There was no tingling 
or numbness.  Posture and gait were normal.  The Veteran 
could not bend or squat, and tiptoe walking, tandem walking, 
and heel walking were very difficult to do.  Pain was present 
from the lumbar area to the lumbosacral area of the spine and 
there was moderate tenderness present in the paraspinal 
muscles, especially on the left.  There was normal curvature 
of the spine with no deformity seen.  Straight leg raising 
was positive on the left at 10 degrees.  Sudden dorsiflexion 
of the left ankle produced marked radicular pain which is a 
good indication of a major nerve irritation.  Range of motion 
of the lumbar spine was: flexion reduced from 95 to 30 
degrees; extension reduced from 35 to 5 degrees; right and 
left lateral flexion reduced from 40 to 10 degrees; and right 
and left rotation reduced from 35 to 10 degrees.  There was 
marked pain when trying to go beyond the above ranges of 
motion.  Lower extremities were symmetrical without atrophy.  
X-rays of the lumbar spine showed early/mild degenerative 
disc disease and bilateral facet joint disease at L5-S1.  
Diagnosis was sciatic nerve condition due to herniated 
nucleus pulposus, herniated disc condition, degenerative disc 
disease, lumbar spine.  

VAMC records dated in September 2000 show the Veteran was 
seen with complaints of shooting pain and numbness from the 
left back to the foot.  On physical examination, there was 
moderate spasm bilaterally and straight leg raising was 
positive on the left.  Strength in the lower extremities was 
5/5 on the right and 4+/5 on the left.  Deep tendon reflexes 
were absent at the bilateral knees and ankles.  Sensory was 
intact.  Assessment was chronic left sciatica pain.  The 
Veteran was referred for a second opinion and was seen in 
neurology in October 2000.  She denied weakness, foot drop, 
and tripping, but has difficulty sleeping as well as walking 
and standing.  She has mild numbness and tingling in her 
toes.  On examination, muscle tone was normal to decreased 
left ankle.  There was mild weakness of the left EHL 
(extensor hallucis longus).  Sensory was decreased in L4-5 on 
the left.  Coordination was normal.  Gait was limping due to 
pain.  Assessment was left L4-5 radiculopathy with minimal 
EHL weakness, status post L5-S1 discectomy and shaving in 
April 1999 possibly a failed back syndrome who wants surgical 
correction and not conservative management.  

MRI of the lumbar spine in October 2000 showed: (1) status 
post left L5-S1 laminotomy with small amount of scar tissue.  
Tiny amount of disk material protrudes on the left at L5-S1, 
either as residual or recurrent tiny disk herniation 
superimposed on mild disk bulge; and (2) mild central spinal 
stenosis L3-4.   

On VA examination in March 2002, the Veteran reported pain 
down the left leg and when she climbs it is painful.  She has 
had steroid injections, spinal cord stimulation and a course 
of acupuncture.  She takes Percocet daily for pain.  On 
physical examination, the Veteran was using a cane and a 
wheelchair.  Posture and gait were reported as normal.  The 
Veteran stated she cannot stand for long periods of time.  
Range of motion of the lumbar spine was: flexion 0 to 35 
degrees with pain; extension 0 to 20 degrees with pain; right 
and left lateral flexion 0 to 30 degrees with pain; and right 
and left rotation 0 to 30 degrees with pain.  Lower extremity 
motor and sensory function were reported as normal.  Reflexes 
were 1+.  Diagnosis was herniated nucleus pulposus of lumbar 
spine status post laminectomy.  X-rays showed mild lumbar 
spondylosis.  It was noted that the Veteran does have 
problems with prolonged standing and walking, climbing 
stairs, sitting for long periods of time, and cooking.  

VAMC records dated in December 2002 show the Veteran was seen 
with complaints of chronic pain in the back with associated 
shooting pain to the left lower extremity.  On examination, 
sensory was decreased in the left foot and reflexes were 
intact.  Assessment was chronic pain.  The Veteran was 
referred to a psychologist to be seen the same day.  
Subsequent note indicates the Veteran was escorted to the 
mental health clinic.  She was being pushed in a wheelchair 
and reported severe pain in her leg, such that she wanted to 
cut it off.  She was unwilling to wait for evaluation and 
left the clinic.  

The Veteran was seen again in February 2004 with complaints 
of chronic pain.  On examination, gait was stiff.  Assessment 
was back pain.  Medication was prescribed and she was 
referred to the pain clinic.  The Veteran was evaluated for 
chronic pain in July 2004.  She reported various treatments, 
including epidural steroid injections.  She reported constant 
low, left-sided sharp back pain with radiating and stabbing 
pain in the left buttock and shooting pain in the left 
posterior thigh and leg with tingling sensation and numbness 
in the toes and tingling sensation in the left posterior 
lower extremity.  She reported weakness in the left lower 
extremity and intermittently uses a cane or wheelchair.  She 
has back spasms every day and also has intermittent burning 
pain the left posterior knee.  On examination, there was mild 
tenderness in the center and left side of the low back.  
There were no trigger points.  Range of motion was limited 
with pain in all directions especially in flexion.  Straight 
leg raise on the left was positive with shooting pain in the 
left buttock, left posterior thigh and leg.  Motor and 
sensory examinations were within normal limits.  Gait was 
mildly unsteady and she was unable to walk on heels and toes 
due to pain in the left lower extremity.  Impression was 
history of depression chronic low back pain status post 
lumbar surgery with left L5-S1 radiculopathy.  

The Veteran was seen in rehabilitative medicine in August 
2004.  It was noted that she went through the pain clinic at 
Walter Reed with acupuncture, physical therapy, epidural 
injections, spinal stimulation and multiple medications, none 
of which helped.  On physical examination, there was no 
palpable tenderness in the paraspinal muscles and no trigger 
points.  Range of motion was fair with pain in all 
directions.  There was no apparent weakness or sensory 
deficits.  Deep tendon reflexes were depressed at the left 
knee and ankle.  Straight leg raising was negative 
bilaterally.  Gait was normal.  No additional therapy was 
offered.  

The Veteran most recently underwent VA examination in 
December 2005.  Addendum dated in February 2006 indicates the 
claims file was reviewed.  She reported that her symptoms 
over the past years have gotten worse.  The pain remains 
persistent at about a 9 but frequently gets to a 10 when 
aggravated.  Sitting, standing, bending, lifting, washing 
dishes, walking and climbing steps aggravates the pain.  She 
reported that she uses a wheelchair at home.  Her left leg 
fatigues with pain and she has fallen a few times.  The back 
pain radiates to the lateral aspect of the thigh and extends 
to the left foot.  She reported frequent spasms in the low 
back, left buttock and left lower extremity which makes it 
difficult to walk.  She complained of numbness in the left 
foot below the ankle.  She reported that for the pain and 
suffering she has to endure every day, her compensation is 
not enough.  Physical examination of the left lower extremity 
showed normal tone and no muscle atrophy.  Range of motion 
was forward flexion to 60 degrees; backward extension to 0 
degrees; right and left lateral flexion to 30 degrees; right 
lateral rotation to 40 degrees; and left lateral rotation to 
30 degrees.  Straight leg raising sign was negative 
bilaterally to 50 degrees.  Flexion at the knee increased the 
back and buttocks pain.  Mild bilateral muscle spasm and some 
tenderness in the left buttocks was observed.  Deep tendon 
reflexes on the left were 1+ at the ankle.  Sensory 
examination was grossly intact in all four extremities except 
for questionable sensation to all modalities in the left foot 
below the ankle in the tibial as well as peroneal 
distribution.  Gait was wide based favoring the left leg.  
Impression was chronic low back pain with radicular pattern.  
The Veteran reported progression of her symptoms during the 
past few years.  The examiner noted that left sciatica is 
very likely contributing to her symptoms.  

In considering whether the Veteran is entitled to an 
evaluation greater than 40 percent, the Board will begin with 
consideration of the rating criteria in effect prior to 
September 23, 2002 as that is for application during the 
entire appeal period.  

Evidence of record indicates that the Veteran complains of 
significant chronic low back and left leg and foot pain.  
Objectively, on examination in July 2000, straight leg 
raising was positive and sudden dorsiflexion of the left 
ankle produced marked radicular pain.  Range of motion of the 
lumbar spine was decreased in all planes. Subsequent 
treatment records and examination show continued limited 
motion, some spasm, mild numbness and tingling in the toes, 
and muscle tone was normal to decreased in the left ankle.  
There was weakness of the left EHL and sensory was decreased 
in L4-5 on the left.  

The Board acknowledges that strength in the left lower 
extremity has been reported as largely normal or only 
slightly diminished and there are some inconsistent findings 
regarding gait and motor and sensory impairment.  The Veteran 
uses a cane and a wheelchair; however, it is unclear whether 
this is medically required.  Notwithstanding, the Veteran 
subjectively reports persistent intense pain and there is 
objective evidence of radiographic abnormalities, 
significantly decreased range of motion, and chronic left 
sciatica/radiculopathy.  There is also evidence of functional 
impairment with difficulty standing, walking, and sitting for 
long periods of time.  Information in the claims file shows 
that the Veteran tried various treatments and medications 
without pain relief.  Considering these findings, and 
resolving reasonable doubt in the Veteran's favor, the 
disability picture associated with her service-connected low 
back disability more nearly approximates pronounced IVDS and 
a 60 percent evaluation is warranted for the entire period 
under consideration in this appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).  
This is the maximum schedular evaluation available under that 
diagnostic code.   

As a 60 percent evaluation has been granted under the former 
criteria, the Board will next consider whether an evaluation 
greater than 60 percent is warranted under the revised 
criteria.  As previously discussed, an increased evaluation 
under the revised criteria cannot be granted prior to the 
effective date of the regulatory change.  

Under the rating criteria effective September 23, 2002, IVDS 
is evaluated based on incapacitating episodes or by combining 
under § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 

The Board acknowledges the Veteran's statements and testimony 
regarding the severity of her disability; however, the claims 
folder does not contain objective evidence of incapacitating 
episodes as defined by regulation.  Furthermore, 60 percent 
is the maximum schedular evaluation available based on 
incapacitating episodes and based on this decision, the 
Veteran's disability is already evaluated as such.   

In terms of orthopedic manifestations, the Board concludes 
that the range of motion findings shown on examination in 
July 2000 and March 2002 more nearly approximate severe 
limitation of motion.  Thus, a 40 percent evaluation is 
warranted under Diagnostic Code 5292.  This is the highest 
schedular evaluation available for limitation of motion of 
the lumbar spine absent evidence of ankylosis.  

Medical evidence of record shows chronic sciatica or left 
radiculopathy.  Therefore, the Board will consider whether 
separate evaluations for the chronic neurologic 
manifestations pursuant to Diagnostic Code 8520, in 
combination with a 40 percent for limitation of motion, would 
result in a combined rating higher than 60 percent.  Under 
this provision, complete paralysis of the sciatic nerve - the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost warrants an 80 percent evaluation.  Incomplete 
paralysis of the sciatic nerve is evaluated as follows: 
severe, with marked muscular atrophy (60 percent); moderately 
severe (40 percent); moderate (20 percent); and mild (10 
percent).  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

Assuming a 40 percent evaluation based on orthopedic 
manifestations, in order to warrant a higher overall combined 
evaluation, the Veteran would essentially need to be assigned 
at least  40 percent evaluation for each lower extremity for 
the chronic neurologic manifestations.  See 38 C.F.R. § 4.25 
(2008) (combined rating table).  Relevant medical evidence 
indicates radiculopathy, and, as discussed, the Board has 
found that the neurological manifestations in his lower 
extremity, combined with other manifestations of her low back 
disability, more closely approximate pronounced IDVS under 
the old criteria.  However, the Board does not find that the 
neurological manifestations in her lower extremity more 
closely approximate the criteria for moderately severe, 
incomplete paralysis in each extremity.  

As noted, there is evidence of significant functional 
impairment with difficulty standing, walking, and sitting for 
long periods of time, and the Veteran has been shown to use a 
wheelchair.  However, as discussed during the July 2000 
examination, motor function was 5/5 in all groups, and deep 
tendon reflexes were 2+ bilaterally at the knees and ankles.  
No tingling or numbness was reported at that time.  Deep 
tendon reflexes were subsequently absent in September 2002, 
but sensation was intact, and strength in the lower 
extremities was 5/5 on the right and 4+/5 on the left.  A 
neurological examination in October 2000 showed mild weakness 
and deceased sensation in L4-5 on the left.  Limping was 
observed due to pain, but coordination was normal.  She again 
reported significant functional limitations during the March 
2002 VA examination, but motor and sensory function in the 
lower extremities were reported as normal.  Shortly 
thereafter, in December 2002, sensory was found to be 
decreased in the left foot, but reflexes were intact.  In 
February 2004 she reported experiencing shooting pain into 
the lefts with tingling and numbness in the toes, and the 
left leg, as well as weakness, but motor and sensory 
examinations were within normal limits.  In the report of the 
December 2005 examination, she reported numerous functional 
limitations due to pain, and reported using a wheelchair at 
home.  However, physical examination of the left lower 
extremity showed normal tone and no atrophy.  Sensory 
examination was grossly intact except for questionable 
sensation to all modalities in the left foot below the ankle 
in the tibial as well as peroneal distribution.  Her gait was 
described as wide-based favoring the left leg.

As discussed, the Board has determined that the 
manifestations of her disability more closely approximate 
that of pronounced IDVS as described by the old criteria of 
Diagnostic Code 5293.  Such a rating contemplates persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
Nevertheless, with respect to Diagnostic Code 8520, the Board 
notes that physical examination has revealed no atrophy and 
normal muscle tone in both lower extremities.  Repeated 
examinations have shown either no loss of sensation or only 
slight sensory loss.  While her primary manifestation appears 
to be pain, the Board finds that her complaints of pain and 
accompanying functional limitations do not support the 
assignment of separate 40 percent ratings for each extremity 
for moderately severe incomplete paralysis under Diagnostic 
Code 8520.

Under the rating criteria effective September 26, 2003, IVDS 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes.  As indicated, 
there is no basis for assigning an evaluation greater than 60 
percent due to incapacitating episodes. 

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  Under this criteria and based on the December 2005 
examination findings, a 20 percent evaluation would be 
warranted based on flexion limited to 60 degrees.  

Under the General Rating Formula, objective neurologic 
abnormalities continue to be separately evaluated.  As 
discussed above, the Board does not find neurologic symptoms 
which would allow for separate evaluations of 40 percent or 
higher for each extremity.  Thus, rating the Veteran's 
disability separately under the General Rating Formula 
impairment in the thoracolumbar and for neurological 
manifestations in the lower extremity would not afford a 
combined disability rating higher than the 60 percent awarded 
under Diagnostic Code 5293.

In summary, the Board has considered the relevant evidence 
along with applicable rating criteria and amendments.  As 
stated, the Board finds that a 60 percent evaluation is 
warranted under the rating criteria in effect prior to 
September 23, 2002.  The Board believes that such a rating 
contemplates the significant functional limitations that have 
been reported by the Veteran due to pain experienced in her 
back and lower extremities.  See Deluca, supra.

The Board notes that the 60 percent evaluation continues 
under these criteria despite the subsequent regulatory 
changes, but that, for the reasons and bases set forth above, 
an evaluation greater than 60 percent is not warranted under 
the revised rating criteria at any time during the pendency 
of this appeal.  

The Board has also considered whether staged ratings are for 
application.  See Hart, supra.  The Board acknowledges that 
recent examination appears to suggest some improvement in 
range of motion.  However, it is unclear whether any 
improvement was sustained and considering the level of pain 
and functional impairment reported by the Veteran, the Board 
declines to assign staged ratings.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Again, the Board acknowledges the Veteran's 
complaints and testimony regarding significant pain and 
disability and the impact it has on her employment.  Evidence 
of record, however, suggests the Veteran remains employed and 
has a fairly flexible schedule with accommodations as needed, 
and the 60 percent rating assigned herein is indicative of 
significant industrial impairment.  On review, objective 
evidence does not show that her disability requires frequent 
hospitalization or that it results in a marked interference 
with employment beyond that contemplated in the rating 
schedule.  Thus, the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).




ORDER

A 60 percent evaluation, and no more, for intervertebral disc 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


